Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00268-CR

                                        Sean EARL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR4829W
                          Honorable Jennifer Pena, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED July 20, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice